Citation Nr: 0609738	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-39 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain, on appeal from the initial 
determination.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1993 to June 
1995.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that assigned a 10 percent disability 
evaluation for lumbar strain, after granting service 
connection for the same.  The veteran appealed the assigned 
rating.  


FINDING OF FACT

There is no evidence that the veteran's disability of the 
spine resulted in a moderate limitation of motion of the 
lumbar spine; muscle spasm on extreme forward bending or loss 
of lateral spine motion, unilateral, in standing position; 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
incapacitating episodes having a total duration of at least 
one week during any 12 month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003), Diagnostic Codes 5237, 5243 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in May 2003, the RO advised the veteran of 
the essential elements of the VCAA.  He was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence that VA had requested.  He was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to substantiate his claim for service 
connection.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The March 2003 letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to his claims and that it was his "responsibility" 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  The 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims on appeal.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The September 2003 rating decision and the September 2004 
statement of the case (SOC) collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim.  The 
SOC specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.

During the pendency of this appeal, the Court issued a 
decision that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the element of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id

The September 2004 SOC provided the veteran with the text of 
VA regulations specifying that his disability rating would be 
determined by application of the General Rating Schedule, and 
the circumstances under which an extraschedular rating 
determination would be appropriate.  Diagnostic Codes 
relating to his disability were included in this SOC.  

Although the VCAA notice with regard to the degree of 
disability element did not precede the initial adjudication, 
the notice provided in the SOC cured this procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  For this 
reason, the veteran has not been prejudiced by the timing of 
the VCAA notice as to the degree of disability element.

The Board is also aware that no notice was provided as to the 
effective date element listed above.  However, the veteran 
was not prejudiced by this defect.  This notice defect 
amounts only to harmless error because the RO granted the 10 
percent disability rating effective the date that the 
veteran's initial claim was received.  Because the Board has 
found that the evidence did not satisfy a rating higher than 
the grant by the RO, the issue of effective date for a rating 
greater than 10 percent was never reached.  Therefore, this 
defect did not affect the outcome of the case, so there could 
be no prejudice.  Id at 116.

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, Dr. C.P. 
Swan (The Corvallis Clinic) and Epic Imaging.  The veteran 
was afforded VA examinations in July 2003 and September 2005 
for the purpose of determining the nature and etiology of his 
claimed lower back disorder. The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Finally, a magnetic resonance imaging (MRI) report was 
associated with the claims folder in November 2005.  As this 
report was reviewed by the September 2005 VA examiner and 
incorporated in his report, which was considered in the 
November 2005 SSOC, remand for consideration by the RO is not 
warranted.


Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

This claim for an evaluation in excess of 10 percent for 
lumbosacral strain, originated from the RO decision that 
granted service connection for that disability.  The claim 
therefore stems from the initial rating assigned to this 
disability.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for disabilities of the spine effective 
September 26, 2003.  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary. See 
Dudnick v. Brown, 10 Vet. App. 79 (1997). The revised amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290 which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
...40 
Moderate.................................
20 
Slight...................................
....10 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motions.................... 40

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position .. 20

With characteristic pain on motion 
............................. 10

With slight subjective symptoms only 
.......................... 0

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5293 which pertained to intervertebral disc 
syndrome, evaluations were assigned as follows:  

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................... 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................... 10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic Diagnostic Code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
Diagnostic Code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003. Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under Diagnostic Codes 5235 to 5243 as 
follows,:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire 
spine....................................
.. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine....................................
......................................... 
30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..... 20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
........................................ 
10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............. 60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................ 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................ 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
........................ 10

The veteran filed his claim for service connection for a low 
back disability in January 2003.  Service medical records 
reflect that he was seen several times for complaints of 
lower back pain.  In a September 2003 rating decision the RO 
granted service connection for lumbar strain with an 
evaluation of 10 percent effective November 18, 2002.

VA medical examinations to determine the nature and extent of 
the veteran's disability of the spine were provided in July 
2003 and September 2005.  In considering these examination 
results along with all other evidence of record, the Board 
finds no evidence that the veteran's disability of the spine 
satisfies the criteria necessary for a disability rating in 
excess of the current rating of 10 percent.  As explained in 
the following paragraphs, the Board has considered 
application of each Diagnostic Code relevant to the veteran's 
disability of the spine.

The veteran's disability of the spine does not satisfy the 
criteria for a 20 percent rating under Diagnostic Code 5237 
which has been effective since September 26, 2003.  Under the 
General Rating Formula for Diseases and Injuries to the 
Spine, a 20 percent rating can be met if the thoracolumbar 
spine forward flexion is greater than 30 degrees but less 
than 60 degrees, or combined range of motion is not greater 
than 120 degrees.  Results of the July 2003 VA examination 
show the veteran's range of motion of the thoracolumbar spine 
to be as follows:  100 degrees forward flexion, 30 degrees 
extension, 45 degrees lateral flexion bilaterally and 90 
degrees rotation bilaterally.  Results of the September 2005 
VA examination show the veteran's range of motion of the 
thoracolumbar spine to be as follows:  80 degrees forward 
flexion, 20 degrees extension, 20 degrees lateral flexion 
bilaterally and 20 degrees rotation bilaterally.  With 
respect to the findings in 2005, which were worse than those 
in 2003, application of Note (2) of the General Rating 
Formula for Diseases and Injuries of the Spine yields a 
combined range of motion of 180 degrees, which does not 
approach the criteria of 120 degrees.  Treatment records and 
examinations are also absent for any evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scolioses, reversed lordosis, 
or abnormal kyphosis.  Therefore the veteran's disability of 
the spine does not meet any of the criteria for a 20 percent 
rating under Diagnostic Code 5237.  

Similarly, the veteran's disability of the spine does not 
meet the criteria for a 20 percent rating under Diagnostic 
Code 5292, or the "old" criteria for limitation of motion 
of the lumbar spine.  His examination results do not 
approximate "moderate" limitation of motion under the 
"old" criteria.  Considering that under the "new"criteria, 
his forward range of motion of the thoracolumbar spine is at 
least 20 degrees greater than the upper limit of 60 degrees 
required for a 20 percent rating, assignment of a 
"moderate" limitation of motion under the "old" Diagnostic 
Code would be inappropriate.  

In contemplation of DeLuca, the VA examiner did indicate in 
the September 2005 examination report that he would expect 
less than a 10 degree loss of motion with flareups and 
repetitive use.  This examiner noted that the veteran 
performed all indicated motions without difficulty.  
Similarly, the VA examiner in the July 2003 examination 
report stated that he would expect a mild loss of motion in 
the spine with flareups and repetitive use, of less than 10 
degrees loss.  An additional loss of motion of less than 10 
degrees would still not meet the criteria for a 20 percent 
rating.  Application of 38 C.F.R. §§ 4.40, 4.45 therefore do 
not provide a basis for a rating higher than 10 percent for 
the veteran's disability of the spine.  

As noted above, under Diagnostic Code 5295 (effective prior 
to September 2003) a 20 percent rating for lumbar strain is 
only applicable where the veteran has muscle spasm with 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Since there is an absence 
of evidence of any of the stated criteria, the veteran's 
disability of the spine does not warrant a 20 percent rating 
under Diagnostic Code 5295.  Dr. Swan's records dated in 
November 2002 specifically noted no paravertebral muscle 
spasm.

The Board is aware that the veteran underwent an MRI in 
October 2005 that was evaluated as showing degenerative disc 
disease.  Assuming that the veteran does suffer from this 
condition, the Board will examine whether the veteran's 
disability of the spine satisfies the criteria for a 20 
percent rating under the Diagnostic Codes that address 
intervertebral disc syndrome.  

Intervertebral disc syndrome was classified under Diagnostic 
Code 5293 prior to September 26, 2003 and under Diagnostic 
Code 5243 after September 26, 2003.  The criteria remained 
essentially unchanged; with the addition that intervertebral 
disc syndrome could also be evaluated under the general 
rating formula for diseases and injuries to the spine.  
Results of the general formula have already been described 
above and are identical when applied to any of the Diagnostic 
Codes for the spine.  

Intervertebral disc syndrome may also be evaluated by 
examining the number and duration of incapacitating episodes.  
By definition, an incapacitating episode is an episode which 
included treatment by a physician and physician prescribed 
bed rest.  Since there is no evidence of any physician 
prescribing bed rest for treatment of the veteran's 
disability of the spine, this evaluative method does not 
alter the results of the above analysis.  The criteria for a 
20 percent rating for intervertebral disc syndrome have not 
been met.  

In July 2003 and September 2005, the VA examiner stated that 
less than a 10 degree loss of range of motion with flareups 
and repetitive use.  The examiner also stated that he would 
expect no further loss due to fatigue, weakness, or lack of 
endurance.  Thus, even considering the tenets of 38 C.F.R. §§ 
4.40, 4.45, the Board finds that a disability evaluation in 
excess of 10 percent under a rating criteria for 
intervertebral disc syndrome is not warranted.

Because the veteran complains of non-radiating numbness of 
his anterior thighs, left leg worse than right, the Board has 
considered whether his disability warrants a higher rating 
due to any objective neurological abnormalities.  See  38 
C.F.R. § 4.71(a) Diagnostic Code 5293 (2003), Diagnostic Code 
5243 (2005).  Notes under both Diagnostic Code 5293 and under 
the General Rating Formula for Diseases and Injuries of the 
Spine direct VA to evaluate any associated neurologic 
conditions under the appropriate neurologic diagnostic codes.  
The September 2005 VA examination indicates that the veteran 
had no loss of bladder or bowel dysfunction, no limp, no gait 
disturbance, and no standing, sitting or walking disturbance.  
Both the July 2003 and September 2005 examinations found deep 
tendon reflexes of +2/4 at the knee and ankle bilaterally.  
Furthermore, the electromyograph conducted in conjunction 
with this exam was normal with no electrodiagnostic evidence 
of lumbosacral radiculopathy.  The September 2005 examination 
specifically states that no gait disturbance or radiculopathy 
is expected.  Since there is no objective medical evidence of 
any neurological disorder, a higher and/or separate rating 
for neurological abnormalities is not warranted.  See  38 
C.F.R. § 4.124(a) Diagnostic Codes 8520, 8526, 8527, 8528, 
8529.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b) (1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b) (1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate that 
the veteran is frequently hospitalized for his service-
connected lumbar strain.  The Board is aware of the veteran's 
assertion that he lost a construction job due to his 
disability.  However, there is no objective evidence that the 
veteran's spine disability, in and of itself, has resulted in 
marked interference with employment.  The Board notes that 
the veteran was employed at an electronics store as of April 
2005.  Although the veteran states that he lost his previous 
employment due to his disability, his previous employer 
indicates that the veteran was laid off from his position as 
a welder due to lack of work.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for lumbar strain is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


